Citation Nr: 0522818	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus.  

2.  Entitlement to service connection for the claimed 
residuals of a head injury.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision.  

In June 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.  

The claim of service connection for the residuals of a head 
injury is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  The conditions of the veteran's service did not involve 
duty or visitation in the Republic of Vietnam; thus, it is 
not presumed that the veteran was exposed to herbicides 
during service.  

2.  The veteran, who did not perform service in the Republic 
of Vietnam, is not shown to have manifested diabetes mellitus 
in service or for many years thereafter.  

3.  The currently demonstrated diabetes mellitus is not shown 
to be due the exposure to herbicides or other event or 
incident of the veteran's period of service.  



CONCLUSION OF LAW

The veteran's disability manifested by diabetes mellitus is 
not due to disease or injury that was incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have now been satisfied in this case.  In this regard, the 
Board notes an evidence development letter dated in June 2002 
in which the RO advised the veteran of the type of evidence 
necessary to substantiate his claim.  

In addition, the RO also advised the veteran of his and VA's 
responsibilities under the VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believes may be relevant to his claims and 
what VA would do to assist him in the development of his 
claims.  

The Board further finds that all obtainable evidence 
identified by the veteran has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran is apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Entitlement to service connection for diabetes mellitus

The veteran is seeking service connection for diabetes 
mellitus.  He contends that he served aboard a ship in the 
waters off the coast of the Republic of Vietnam, which was 
involved in the salvaging of waste from other ships.  He 
believes that herbicide contaminants were present in the 
waste, and that his exposure to those contaminants led to the 
development of diabetes mellitus.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  This presumption applies 
to veteran's who served in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(iii).  

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases include 
diabetes mellitus.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The veteran contends that he served on a boat off the shore 
of Vietnam, and that his ship was involved in salvaging waste 
materials that he believed contained herbicide contaminants.  

However, in order to presume that exposure to herbicides did 
occur, the evidence must show that the conditions of the 
veteran's service involved duty or visitation in the Republic 
of Vietnam. See 38 C.F.R. § 3.307(a)(6)(iii).  During his 
June 2005 hearing, the veteran acknowledged that he never set 
foot in the Republic of Vietnam.  

Thus, the Board concludes that the veteran is not entitled to 
the presumptions set forth in 38 C.F.R. §§ 3.307 and 3.309 
regarding diseases related to exposure to herbicides.  

Notwithstanding the foregoing presumption provisions, the 
U.S. Court of Appeals for the Federal Circuit has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

Accordingly, the Board will proceed to evaluate the veteran's 
claim under the regulations governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative medical evidence 
is against the claim of service connection for diabetes 
mellitus.  In essence, the Board believes that the evidence 
of record fails to demonstrate that the veteran developed 
diabetes mellitus as a result of his military service.  

In this case, the veteran's service medical records are 
negative for any findings related to diabetes mellitus, and 
the post-service medical records associated with the claims 
folder show no evidence of treatment for diabetes mellitus 
prior to August 2000, which is approximately 30 years after 
his discharge from service.  

In addition, there is no medical opinion or other medical 
evidence of record relating the veteran's diabetes mellitus 
to service or any incident of service has been presented.  

In view of the foregoing, the Board concludes that the 
preponderance of the competent and probative evidence is 
against finding that diabetes mellitus was incurred in or 
aggravated by the veteran's military service, to include 
exposure to herbicides during service.  

While the veteran may sincerely believe that his diabetes was 
incurred as a result of herbicide exposure, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, for the reasons and bases set forth hereinabove, 
the Board concludes that the preponderance of the evidence is 
against finding that the veteran's diabetes mellitus was 
incurred in or aggravated by his military service, to include 
exposure to herbicides during service.  



ORDER

Service connection for diabetes mellitus is denied.  



REMAND

The veteran is also seeking service connection for the 
residuals of a head injury.  The veteran essentially contends 
that he injured his head when he fell off a bunk in service.  

The Board notes that the veteran's service medical records 
show that he was treated on several occasions for 
sleepwalking in service.  In a September 1970 consultation 
report, it was noted that the veteran fell off his top bunk 
while sleepwalking.  However, there are no complaints or 
findings indicating that he sustained a head injury at that 
time.  

The Board notes that it is not clear from the record what 
current disability the veteran is claiming as being due to 
the alleged in-service head injury.  Although he has 
submitted several statements alleging that he sustained a 
head injury in service, most of these statements do not 
identify the current disability or symptomatology that he 
believes to be the result of that injury.  

However, with the veteran's formal application for service 
connection that was received in May 2002, he attached a 
release form in which he reported that he was treated for 
"depression" at a VA Medical Center (MC) in West Haven in 
1977 and 1978.  

Although there are treatment records from that facility of 
record from 1975 and 1976 already, there is no indication 
that the RO attempted to obtain records from 1977 or 1978.  
Therefore, the Board finds that a remand of this issue is 
necessary so that the RO can attempt to obtain those records.  

Furthermore, the RO should request that the veteran specify 
the nature of the current disability that he is claiming as 
related to the alleged in-service head injury.  

In this regard, the Board notes that the veteran previously 
filed a claim of service connection for a nervous condition, 
which was denied by the RO in an unappealed February 1996 
rating decision.  

Therefore, if the veteran indicates that he is indeed seeking 
service connection for depression, or another psychiatric 
disability, the RO should adjudicate the issue of whether new 
and material evidence has been received to reopen a claim of 
service connection for an acquired psychiatric disorder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  

2.  The RO should also take appropriate 
steps to contact the veteran and request 
that he specify the current disability 
that he is claiming as being due to the 
alleged in-service head injury.  

3.  The RO should also request that the 
veteran identify all VA and non-VA health 
care providers that have treated him 
since service for the claimed residuals 
of a head injury.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

4.  Regardless of whether the veteran 
responds to these letters, the RO should 
request all available medical records 
pertaining to the veteran from the VAMC 
in West Haven from 1977 through 1978.  

5.  The RO should the readjudicate the 
issue on appeal, either on a de novo 
basis or as whether new and material 
evidence has been submitted to reopen a 
previously denied claim of service 
connection, as indicated by the record.  
If any benefit sought on appeal remains 
denied, the RO should issue a 
Supplemental Statement of the Case, and 
the veteran and his representative should 
be afforded time in which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


